DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.  Claims 1-4, 6-13 and 18-23 were previously and are currently pending.  The amendments have resolved the pending 112(b) rejections which are herein withdrawn.

Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive.
Regarding the pending 112(a) rejection of claims 20-23, the applicant argues that the application supports the claim amendments at least at lines 115-124 of the originally filed application, where application 16/904,122 is incorporated by reference.  
The Examiner disagrees and the rejection is herein maintained.  Lines 115-124 of the originally filed specification do not appear to provide written description support for a system comprising one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to perform the operations as set forth in claim 20.  Further, application 16/904,122, which is incorporated by reference, also does not appear to provide written description support for a system comprising one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to perform the operations as set forth in claim 20.

Regarding the pending 35 USC 102(a)(2) prior art rejections of claims 1 and 20, the applicant argues that Pescaru (US2021/0004575) does not teach or fairly suggests the limitations of: 
1) “determining, for each image in the sequence of images, image specific information, wherein the image specific information includes a weighting indicating image importance for the image and one or more likelihoods of one or more activities”; and 
2) “combining, for each image in the sequence of images, the normalized weighting and feature block to form a weighted feature block”.
The Examiner disagrees and the rejection is herein maintained below.  
Regarding the first limitation, Pescaru discloses for each region/feature block of each image probability values are obtained from a classifier indicating a probability/likelihood that the region comprises a particular activity or not, for example, involving a hand, object in hand, object, body part or empty scanner, see paragraphs 36 and 37.  Further, if the probability value indicates the region is just an empty scanner then its importance is low with respect to monitoring user scanning actions, and might represent a period of silence as discussed in paragraph 46 of Pescaru.  If the probability values indicate anything else then the image importance is considered high and subjected to further analysis. Thus, the Examiner maintains that the probability value corresponds to a weight indicating importance for the image and is also an indication of one or more likelihoods of one or more activities.  It’s noted that the limitations of the claim do not state that the specific information comprises two separate values, one indicating image importance and another indicating one or more likelihoods of one or more activities, as was discussed during the interview conducted on 8/10/22.  Rather, as it is currently worded, it appears to state that the weight indicates both importance and likelihood.
Regarding the second limitation, Pescaru, paragraphs 40-42, discloses that the probabilities/weights are normalized via filtering and binarization and those normalized probabilities/weights, combined with their associated feature blocks (i.e. region of interest), are represented by the binarized probability vectors. 

Specification
The amendment to add inadvertently omitted material pursuant to 37 CFR 1.57(b) filed 9/16/2022 is not in compliance with 37 CFR 1.57(b) because the inadvertently omitted portion is not completely contained in the prior-filed application and applicant did not identify where the inadvertently omitted portion of the specification can be found in the prior-filed application.  See also MPEP 217.

The amendment filed 9/16/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment to the specification, filed on 9/16/22, that introduces new matter is as follows:
“In some embodiments, a system includes one or more processors and a memory storing instructions. The instructions when executed by the one or more processors, cause the system to perform operations including: acquiring the sequence of images; forming, for individual images in the sequence of images, a feature block of features extracted from the image; determining, for individual images in the sequence of images, image specific information, wherein the image specific information includes a weighting for the image; normalizing, for individual images in the sequence of images, the weighting to form a normalized weighting; combining, for individual images in the sequence of images, the normalized weighting and feature block to form a weighted feature block; passing a plurality of weighted feature blocks through a predictive module to determine an activity in the sequence of images; and outputting a result comprising the determined activity in the sequence of images”.
Specifically, introduction of a system that includes one or more processors and a memory storing instructions when executed by the one or more processors, cause the system to perform operations set forth in the disclosure is considered new matter.  Further, application 16/904,122, which is incorporated by reference and pointed to for support, also does not appear to disclose or support the added limitations.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Line 5, recites “acquiring sequence of images”, it would appear that an “a” is missing between “acquiring” and “sequence”.  It should state “acquiring a sequence of images”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 20 discloses a system comprising one or more processors and a memory storing instructions that, when executed by the one or processors, cause the system to perform operations.   However, this is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 21-23 are rejected by the virtue of their dependency upon rejected claim 20 above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0004575 to Pescaru et al. (“Pescaru”).

As to claim 1, Pescaru discloses a method to determine activity in a sequence of successively acquired images of a scene, comprising: 
440acquiring the sequence of images (paragraphs 21, 27, wherein a video stream comprises a sequence of images/frames); 
forming, for each image in the sequence of images, a feature block of features extracted from the image (Fig. 2, element 202; Fig. 3; paragraphs 27-37, wherein regions (i.e. feature block of features) are formed for each image in the sequence); 
determining, for each image in the sequence of images, image specific information, wherein the image specific information includes a weighting indicating image importance for the image and one or more likelihoods of one or more activities (Fig. 2, element 202; Fig. 3; paragraphs 27-37, wherein regions (i.e. feature block of features) are formed and extracted from the image and class information in the form of probabilities/weights are determined.  Pescaru discloses for each region/feature block of each image probability values are obtained from a classifier indicating a probability/likelihood that the region comprises a particular activity or not, for example, involving a hand, object in hand, object, body part or empty scanner, see paragraphs 36 and 37.  Further, when a probability value indicates the region is just an empty scanner then its importance is low with respect to monitoring user scanning actions, and might represent a period of silence as discussed in paragraph 46 of Pescaru.  If the probability values indicate anything else then the image importance is considered high and subjected to further analysis.  Therefore, the probability value corresponds to a weight indicating importance for the image and is also an indication of one or more likelihoods of one or more activities);
normalizing, for each image in the sequence of images, weighting to form a normalized weighting (Fig. 2, element 205; Fig. 3; paragraphs 40-42, wherein the probabilities/weights are normalized via filtering and binarization); 
combining, for each image in the sequence of images, normalized weighting and feature block to form a weighted feature block (Fig. 2, element 205; Fig. 3; paragraphs 40-42, wherein the combination of normalized/filtered probabilities/weights and associated feature blocks are represented by a binarized probability vector); 
passing a plurality of weighted feature blocks through a predictive module to determine an activity in the sequence of images (Fig. 2, elements 207 and 208; Fig. 3; paragraphs 47-59; wherein binarized probability vectors (i.e. weighted feature blocks) from consecutive images are compressed into “words” that are passed through the sequence dependent classifier (predictive module) to determine human activity in the images); and 
450outputting a result comprising the determined activity in the sequence of images (Figs 2, 3; paragraph 66).  

As to claim 2,  Pescaru disclose the method of claim 1, wherein determining image specific information comprises: 
determining respective likelihoods of a plurality of predetermined activities occurring in the image, and the weighting for the image relates to the highest of the determined likelihoods of the plurality of predetermined activities (paragraphs 27-37, wherein class information comprises probabilities/likelihoods for a plurality of predetermined activities the highest of which is used for weighting the image).  

As to claim 10, Pescaru discloses the method of claim 2, wherein the result comprises the image specific information for at least one frame (Figs 2, 3; paragraph 66).  

As to claim 11, Pescaru discloses the method of claim 1, wherein490 forming the feature block of features extracted from the image and determining image specific information comprises: 
passing each image in the sequence of images through a feature encoding convolutional neural network to form a plurality of feature blocks (Fig. 2, element 202; Fig. 3; paragraphs 29-37); and 
495passing each feature block of the plurality of feature blocks through an image-based module comprising at least one fully connected layer (Fig. 2, element 202; Fig. 3; paragraphs 29-37).  

As to claim 20, please refer to the rejection of claim 1 above.  Pescaru further discloses a system comprising one or more processors and memory storing instructions that, when executed by the one or processors, cause the system to perform operations/steps of claim 1, see figure 1 and paragraphs 19-26.

As to claim 23, Pescaru discloses the system of claim 20, wherein the predictive module is further configured to determine likelihoods of predetermined activities occurring in individual images in the sequence 515of images (Fig. 2, element 202; Fig. 3; paragraphs 27-37, wherein regions (i.e. feature block of features) are formed and extracted from the image and class information in the form of probabilities/weights are determined for each image), and wherein the result comprises the determined activity in a sequence of images and the image specific information for at least one frame (Figs 2, 3; paragraphs 47-59, 66; wherein binarized probability vectors (i.e. weighted feature blocks) from consecutive images are compressed into a “words” that are passed through the sequence dependent classifier to determine human activity in the images).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pescaru (US2021/0004575) in view of the article “Recurrent Convolutional Neural Network for Video Classification” to Xu et al. (“Xu”).

Pescaru discloses the method of claim 1, wherein the step of: 
passing the plurality of weighted feature blocks through the predictive module comprises: 16Attorney Docket: 10002-0664-US-01 
passing a concatenation of the weighted feature blocks through a time-based module comprising a recurrent neural network (paragraphs 57 and 66).
Pescaru does not disclose expressly wherein the step of: 
passing the plurality of weighted feature blocks through a predictive module comprises: 16Attorney Docket: 10002-0664-US-01 
passing a concatenation of the weighted feature blocks through a time-based module comprising a convolutional neural network.
Xu discloses a process for determining action in a sequence of images (videos) that passes a plurality of weighted feature/spatial blocks corresponding to each frame through a time-based module comprising a convolutional neural network incorporated with a recurrent network (Section 2.1).
Pescaru & Xu are combinable because they are from the same art of image/video processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of passing a concatenation of weighted feature blocks through a time-based module comprising a convolutional neural network, as taught by Xu, into the method to determine activity in a sequence of images as disclosed by Pescaru.
The suggestion/motivation for doing so would have been to provide the ability to process variable length inputs without segmenting them into several clips, explore the motion feature both in low and high levels and to visualize motion features just like spatial features (Xu, section 1, last paragraph).
	Further, Xu's known technique of passing a concatenation of weighted feature blocks through a time-based module comprising a convolutional neural network would have been recognized by one skilled in the art as applicable to the "base" process of Pescaru and the results would have been predictable.
Therefore, it would have been obvious to combine Pescaru with Xu to obtain the invention as specified in claim 12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pescaru (US2021/0004575) in view of the Wikipedia article “Softmax Function” (herein after “Wikipedia Softmax Function Article”).

As to claim 13, Pescaru discloses the method of claim 1.
Pescaru does not disclose expressly wherein normalizing the weighting to form the normalized weighting comprises passing the weighting through a SoftMax module.
However, the Wikipedia Softmax Function Article discloses a process of normalizing weighting by passing determined weightings through a SoftMax function/module (page 1).
Pescaru & Wikipedia Softmax Function Article are combinable because they are from the same field of normalizing weightings in a neural network.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of normalizing weighting by passing determined weightings through a SoftMax function, as taught by the Wikipedia Softmax Function Article, into the method to determine activity in a sequence of images as disclosed by Pescaru.
The suggestion/motivation for doing so would have been to normalize elements of a vector to ensure that the sum of components is 1 (Wikipedia Softmax Function Article, page 1).
	Further, the Wikipedia Softmax Function Article's known technique of normalizing weighting by passing determined weightings through a SoftMax function would have been recognized by one skilled in the art as applicable to the "base" process of Pescaru and the results would have been predictable.
Therefore, it would have been obvious to combine Pescaru with Wikipedia Softmax Function Article to obtain the invention as specified in claim 13.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pescaru (US2021/0004575) in view of US 2019/0065873 to Wang et al. (“Wang”).

As to claim 21, Pescaru discloses a predictive module configured to receive a sequence of images from camera for use in intelligent driver assisting systems (Fig. 3; paragraph 02).
Pescaru does not disclose expressly a driver monitoring system comprising a driver-facing camera to generate the sequence of images.
Wang discloses a driver monitoring system comprising a driver monitoring system comprising a driver-facing camera that generates a sequence of successively acquired images and a predictive module configured to receive the sequence of images and determine activity represented in the sequence of images (Fig. 1; Fig. 10; paragraphs 06, 18, 19, 183-195, 276-277, 332-339).
Pescaru & Wang are combinable because they are from the same art of determining activity from a sequence of images.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the driver monitoring system comprising a driver-facing camera and predictive module, as taught by Wang, with the predictive module disclosed by Pescaru.
The suggestion/motivation for doing so would have been to provide driver state monitoring to reduce traffic accidents (Wang, Abstract and paragraphs 03-04).
	Further, Wang's known technique of driver monitoring system comprising a driver-facing camera and predictive module would have been recognized by one skilled in the art as applicable to the "base" process of Pescaru and the results would have been predictable.
Therefore, it would have been obvious to combine Pescaru with Wang to obtain the invention as specified in claim 21.

As to claim 22, Pescaru discloses a predictive module configured to receive a sequence of images from camera for use in intelligent driver assisting systems (Fig. 3; paragraph 02).
Pescaru does not disclose expressly a that the operations further comprising causing a vehicle to modify a vehicular system according to the result.
Wang discloses a driver monitoring system comprising a driver monitoring system comprising a driver-facing camera that generates a sequence of successively acquired images and a predictive module configured to receive the sequence of images and determine activity represented in the sequence of images which is used to cause a vehicle to modify a vehicular system according to the result (Fig. 1; Fig. 10; paragraphs 06, 18, 19, 183-195, 276-277, 332-339).
Pescaru & Wang are combinable because they are from the same art of determining activity from a sequence of images.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the driver monitoring system comprising a driver-facing camera, predictive module and vehicular system modification, as taught by Wang, with the predictive module disclosed by Pescaru.
The suggestion/motivation for doing so would have been to provide driver state monitoring to reduce traffic accidents (Wang, Abstract and paragraphs 03-04).
	Further, Wang's known technique of driver monitoring system comprising a driver-facing camera, predictive module and vehicular system modification would have been recognized by one skilled in the art as applicable to the "base" process of Pescaru and the results would have been predictable.
Therefore, it would have been obvious to combine Pescaru with Wang to obtain the invention as specified in claim 21.

Allowable Subject Matter
Claims 18 and 19 are allowed.

Claims 3, 4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 18, none of the prior art teach or fairly suggests the limitations of “for each image in the sequence, comparing the activity prediction for the image to the label for the image, and using the result of the comparison to improve the activity prediction for the image”, “comparing the determined activity in the sequence of images to the label for the 535sequence and using the result of the comparison to improve the determination of the activity in the sequence of images”, and “repeating steps a) to g) for successive sequences of images until a condition is met”, in combination with each other as well as the other limitations.  The prior art of Pescaru (US2021/0004575) discloses a method for training a predictive module to determine activity of successively acquired images of a scene, see paragraph 35.  However, Pescaru does not teach or fairly suggest the above limitations in combination with each other as well as the other limitations of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665